        Case 1:19-cv-09701-KPF Document 28 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN TOTIN,
                                                      19 Civ. 9701 (KPF)
                            Plaintiff,
                                               ORDER TO SHOW CAUSE WHY
                     -v.-                         A DEFAULT JUDGMENT
                                               SHOULDNOT BE ENTERED AS
LG FAIRMONT, INC., GIANCARLO                        TO DEFENDANTS LG
ZABALETA, and AHMED KALIL,                      FAIRMONT, INC., GIANCARLO
                                               ZABALETA, AND AHMED KALIL
                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Upon the annexed declaration of Nicholas Loaknauth, dated May 29,

2020, and all prior pleadings herein, it is hereby

      ORDERED that Defendants LG Fairmont, Inc., Giancarlo Zabaleta, and

Ahmed Kalil SHOW CAUSE on a telephone conference before the Honorable

Katherine Polk Failla, at 1:00 p.m. on July 31, 2020 or as soon thereafter as

counsel may be heard, why default judgment should not be entered against

them pursuant to Rule 55 of the Federal Rules of Civil Procedure, as to liability

on Plaintiff’s Complaint. The dial-in information is as follows: At 1:00 p.m. on

July 31, 2020, the parties shall call (888) 363-4749 and enter access code

5123533. The conference will not be available prior to 1:00 p.m. It it is further

      ORDERED that Plaintiff shall serve a copy of this Order, and the papers

upon which it was granted, on Defendants LG Fairmont, Inc., Giancarlo

Zabaleta, and Ahmed Kalil, on or before June 19, 2020.

      ORDERED that Defendants’ answering papers, if any, shall be filed with

the Clerk of this Court and served upon the attorneys for Plaintiff by delivering
        Case 1:19-cv-09701-KPF Document 28 Filed 06/01/20 Page 2 of 2



copies thereof to the office of Nicholas Netram Loaknauth, The Law Office of

Nicholas Loaknauth, Esq., 1460 Broadway, New York, NY 10016, so as to be

received no later than July 10, 2020; and it is further

      ORDERED that any reply shall be filed and served by the Plaintiff in the

same manner as set forth above no later than July 24, 2020.

      SO ORDERED.

Dated: June 1, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
